UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :
                                                               :         Chapter 7
SIZMEK INC., et al.                                            :
                                                               :         Case No. 19-10971 (DSJ)
                                             Debtors.          :
---------------------------------------------------------------x         (Joint Administered)
NITEL, INC.,                                                   :
                                             Plaintiff,        :
                                                               :
v.                                                             :         Adv. Proc. No. 21-01160 (DSJ)
                                                               :
CERBERUS BUSINESS FINANCE, LLC, and                            :
PEPI CAPITAL, L.P.,                                            :
                                                               :
                                             Defendants. :
---------------------------------------------------------------x

                                RULE 7.1 DISCLOSURE STATEMENT

                 Pursuant to Fed. R. Bankr. P. 7007.1 and Fed. R. Civ. P. 7.1, the undersigned

counsel hereby certifies that:

    1. Defendant Cerberus Business Finance, LLC, a privately held non-governmental party, has

        no parent company and no publicly-held corporation owns 10% or more of its stock.

    2. Defendant PEPI Capital, L.P., a privately held non-governmental party, has no parent

        company and no publicly-held corporation owns 10% or more of its stock.

Dated: July 12, 2021                                          /s/ Michael L. Cook
                                                              Michael L. Cook, Esq.
                                                              SCHULTE ROTH & ZABEL LLP
                                                              919 Third Avenue
                                                              New York, New York 10022
                                                              Tel: 212-756-2000
                                                              Fax: 212-593-5955
                                                              michael.cook@srz.com

                                                              Counsel for Defendants Cerberus Business
                                                              Finance, LLC and PEPI Capital, L.P.
                                  CERTIFICATE OF SERVICE

                I hereby certify that on this 12th day of July, 2021, I caused the foregoing document

to be filed and served electronically using the Court’s CM/ECF system, which automatically sent

a notice of electronic filing to all counsel of record.


Dated: July 12, 2021                                       /s/ Michael L. Cook
                                                          Michael L. Cook, Esq.
                                                          SCHULTE ROTH & ZABEL LLP
                                                          919 Third Avenue
                                                          New York, New York 10022
                                                          Tel: 212-756-2000
                                                          Fax: 212-593-5955
                                                          michael.cook@srz.com

                                                          Counsel for Defendants Cerberus Business
                                                          Finance, LLC and PEPI Capital, L.P.
